Citation Nr: 0923826	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  03-12 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, status post-fusion at L4-
S1, evaluated as 40 percent disabling prior to July 18, 2000, 
100 percent disabling from July 18, 2000, to January 31, 
2001, and 40 percent disabling thereafter.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Father


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The first issue listed 
above was remanded in November 2007 for further evidentiary 
and procedural development.  The Board finds that there was 
substantial compliance with its remand; thus, it may proceed 
with a decision at this time.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The Veteran testified before the 
undersigned Veterans Law Judge in October 2007; a transcript 
of that hearing is associated with the claims folder.

In a recent written statement received by VA, the Veteran 
indicated that limitations imposed by his service-connected 
lumbosacral spine disability are "contributing to major 
depressive episodes."  See Veteran's Statement received 
February 20, 2009.  The Board observes that the issue of 
entitlement to service connection for a depressive disorder 
as secondary to a lumbosacral spine disability is not on 
appeal before the Board.  Therefore, the proper course of 
action is to REFER the Veteran's statement to the RO for 
development and consideration.  

According to VA's General Counsel, the question of 
entitlement to TDIU may be considered as a component of an 
appealed increased rating claim if the TDIU claim is based 
solely upon the disability or disabilities that are the 
subject of the increased rating claim.  See VAOGCPREC 6-96.  
See also 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 
14.507 (2008) (VA General Counsel opinions are binding on the 
Board).  In the present case, the Veteran contends that his 
lumbosacral spine disability alone renders him unemployable; 
he has submitted evidence in support of this contention.  
Accordingly, the Board concludes that it does have 
jurisdiction over the issue of the Veteran's entitlement to 
TDIU, and that issue has been added, as listed above.  See 
also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a 
separate, formal claim is not required in cases where an 
informal claim for TDIU has been reasonably raised); see also 
VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the 
concept of when an informal claim for TDIU has been 
submitted).  Additionally, the Board notes that there is no 
prejudice to the Veteran in this case because it is granting 
entitlement to TDIU benefits.

The issue of entitlement to an initial rating in excess of 10 
percent for radiculopathy of the left lower extremity is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence demonstrates that the Veteran's 
degenerative joint disease of the lumbosacral spine is 
manifested by severe limitation of motion with demonstrable 
deformity of a vertebral body at L5.

2.  The medical and other evidence of record demonstrates 
that the Veteran's service-connected degenerative joint 
disease of the lumbosacral spine with associated 
radiculopathy of the bilateral lower extremities renders him 
unable to secure or follow a substantially gainful 
occupation. 





CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating have been met for 
degenerative joint disease of the lumbosacral spine.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5285 and 5292 (2003); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 to 
5243 (2008).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

Generally, a claimant is presumed to be seeking the maximum 
benefit provided by law.  AB v. Nicholson, 6 Vet. App. 35 
(1993).  A claimant can, however, choose to limit his appeal 
to a lesser benefit.  Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993).  In the present appeal, the Veteran has consistently 
asserted that his lumbosacral spine disability meets the 
criteria for a 50 percent schedular rating.  See, e.g., 
Veteran's Statement received August 12, 2003.  Additionally, 
he has contended that he is entitled to TDIU on an 
extraschedular basis.  See, e.g., VA Form 21-8940 received 
November 13, 2000.  

These statements show an intent to limit the appeal to a 50 
percent schedular rating for his lumbosacral spine disability 
and entitlement to TDIU.  As discussed below, the Board is 
granting both benefits sought by the Veteran.  Therefore, 
inasmuch as this decision grants the full benefits sought on 
appeal, the Board finds that no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in 
the VCAA.  There is also no prejudice to the Veteran in 
proceeding with a decision on these issues at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Analysis

I. Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  It has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

By way of history, the Veteran was awarded service connection 
for degenerative joint disease of the lumbosacral spine by RO 
rating decision dated in July 1993 and assigned a 20 percent 
disability rating pursuant to Diagnostic Code 5010-5292, 
effective May 17, 1992.  In October 1999, the Veteran filed a 
claim for an increased rating, asserting that his service-
connected lumbosacral spine disability had worsened.  A May 
2000 RO rating decision denied the Veteran's increased rating 
claim; he filed a timely Notice of Disagreement with this 
decision.  During the pendency of this appeal, the RO awarded 
a temporary total evaluation (100 percent rating) based on 
convalescence for the period from July 18, 2000, to January 
31, 2001.  Thereafter, effective February 1, 2001, the 
Veteran's disability rating for his degenerative joint 
disease of the lumbosacral spine was rated as 20 percent 
disabling.  

Following receipt of the Veteran's Substantive Appeal, the RO 
increased the disability rating assigned from 20 percent to 
40 percent for the period of the appeal from October 31, 
1999, to July 17, 2000, and from February 1, 2001, to the 
present.  See RO Rating Decision dated July 25, 2003.  
Additionally, in December 2008, the Appeals Management Center 
(AMC) awarded separate disability ratings of 10 percent each, 
effective November 5, 2008, for radiculopathy of the left and 
right lower extremities associated with degenerative joint 
disease of the lumbosacral spine.  

Initially, the Board notes that since the Veteran is already 
assigned the maximum benefit available (a 100 percent rating) 
for the period of the appeal from July 18, 2000, to January 
31, 2001, it will not address whether he is entitled to a 
higher rating for this period of the appeal.  The issue for 
consideration is therefore whether the Veteran is entitled to 
a rating in excess of 40 percent for the periods of the 
appeal from October 31, 1999, to July 17, 2000, and from 
February 1, 2001, to the present.  

Most recently, as shown in a July 2003 RO rating decision, 
the Veteran's degenerative joint disease of the lumbosacral 
spine is rated as 40 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5292 (2003), effective October 
13, 1999.  In the selection of code numbers assigned to 
disabilities, diseases will generally be represented by the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2008).  The hyphenated 
diagnostic code in this case therefore indicates that 
degenerative joint disease under Diagnostic Code 5010 is the 
service-connected disorder and that limitation of motion of 
the lumbar spine is a residual condition.

Diagnostic Code 5010 applies to traumatic arthritis and is 
rated according to the criteria for degenerative arthritis 
(Diagnostic Code 5003).  Under Diagnostic Code 5003, the 
Veteran's service-connected spine disability should be rated 
according to the applicable limitation of motion criteria.  
If, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent evaluation is appropriate for each major 
joint or group of minor joints affected by limitation of 
motion that is objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).

Effective September 26, 2003, the rating criteria for 
evaluating all spine disorders, including the criteria which 
apply to limitation of motion of the lumbosacral spine, were 
amended.  68 Fed. Reg. 51,454-51,458 (August 27, 2003); 
corrections at 69 Fed. Reg. 32,449 (June 10, 2004).  Under 
this new rating criteria, degenerative joint disease 
(Diagnostic Code 5242) is rated pursuant to the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Formula).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2008).  

In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should a higher rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  VAOPGCPREC 3-2000.  
Therefore, as the Veteran's claim was pending at the time of 
September 2003 regulatory amendments, he is entitled to the 
application of the criteria most favorable to his claim.  See 
Swann v. Brown, 5 Vet. App. 229, 232 (1993) (recognizing that 
where law is amended during pendency of appellant's claim, 
most favorable version applies).  However, application of the 
amended criteria may not be applied prior to the date of 
amendment.  In this case, the RO appropriately applied both 
the pre-September 2003 and post-September 2003 rating 
criteria.  See Statement of the Case dated in December 2008.  
As such, there is no prejudice in the Board considering both 
regulatory versions in adjudicating the Veteran's increased 
rating claim and it may proceed with a decision at this time.  

According to the rating criteria in effect prior to September 
26, 2003, a 40 percent rating is the maximum schedular rating 
for (severe) limitation of motion of the lumbar spine without 
evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5286, 5289, and 5292 (2003).  Similarly, the rating criteria 
in effect as of September 26, 2003, provides for no more than 
a 40 percent rating absent competent evidence of ankylosis of 
the thoracolumbar spine or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).  

Nevertheless, the Veteran asserts that he is entitled to a 50 
percent rating for his lumbosacral spine disability.  In this 
regard, he contends that his in-service injury involved a 
vertebral fracture with residual deformity.  Pursuant to 
Diagnostic Code 5285 (prior to September 26, 2003), residuals 
of a vertebral fracture without cord involvement; abnormal 
mobility requiring a neck brace (jury mast) warrant a 60 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  A 100 percent rating is warranted for residuals with 
cord involvement, bedridden, or requiring long leg braces.  
In other cases, the VA should rate residuals in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Id.  

The Veteran's service treatment records are silent for any 
specific back injuries during service.  However, an April 
1993 VA examination report completed within a year of service 
separation reflects that the Veteran reported an injury 
during service in which his truck, which was not outfitted 
with shock absorbers, hit a bump and he was sent into the 
air.  The Veteran indicated that he had experienced on and 
off low back pain since the incident.  Thereafter, in April 
1992, while on terminal leave he re-injured his low back 
while working at home.  The VA examiner reviewed an MRI study 
completed at a private hospital at the time of the April 1992 
injury; the impression was "probable bilateral spondylolysis 
at L5; a trace of spondylolisthesis in L5 forward relative to 
adjacent segments with features as described including some 
annular bulging with no definite disc herniation; no stenosis 
or other abnormality noted."  

The Board observes that none of the above medical evidence 
indicates that the Veteran sustained a fracture to his lumbar 
vertebrae in service.  Furthermore, although the Veteran 
asserted in his June 2000 Notice of Disagreement that a 1995 
MRI study revealed five "cracked vertebrae," such evidence 
cannot be considered competent evidence that a vertebral 
fracture was incurred during service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to provide evidence regarding the diagnosis or 
etiology of a disease).  See also Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) (a veteran's account of what health care 
providers purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence); 
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified to offer 
medical diagnoses, statements, or opinions).  

The Veteran's father testified on his behalf in October 2007; 
he also submitted a written statement in February 2007.  The 
Veteran's father indicated in both his oral and written 
testimony that he has reviewed the Veteran's medical records 
and has determined that the objective medical evidence 
supports a finding that the Veteran sustained a vertebral 
fracture during the truck incident which occurred while on 
active duty.  He noted that a July 2000 surgical report 
reflects that the Veteran was found to have a posterior 
element of the L5 vertebra completely loose.  See also VA 
Operative Report dated July 18, 2000.  This finding was 
consistent with a broken bone.  See Hearing Transcript, p. 6.  
Based on the Veteran's description of the truck incident, it 
was his opinion that "the cause of the separation of the 
posterior elements from the vertebral body of L-5 was a 
result of a fracture sustained in the truck accident."  See 
Written Statement by Veteran's Father dated February 26, 
2007.  

The record reflects that the Veteran's father reported having 
a Ph.D. in Anatomy and spending a number of years teaching at 
prominent medical schools in the Southeastern United States.  
Additionally, he indicated that he has experience as a Navy 
flight surgeon and aircraft mishap investigator.  This 
background evidences medical training, expertise, and 
practical experience.  Therefore, the Veteran's father's 
statements will be considered competent medical evidence as 
to the issue of whether the Veteran's service-connected 
lumbosacral disability would be better rated as residuals of 
a vertebral fracture.  See 38 C.F.R. § 3.159(a)(1) (2008).  
Furthermore, given that the Veteran's father based his 
opinions and observations on a complete history of the 
Veteran, including review of the medical evidence, the Board 
will afford his statements significant probative value.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the relevant inquiry when assessing the 
probative value of a medical opinion is whether the opinion 
reflects application of medical principles to an accurate and 
complete medical history).  

The remaining record does not contain any competent evidence 
which discusses whether the medical evidence indicates that 
the Veteran sustained a fracture with a residual loose 
posterior element of L-5 during service.  Thus, with 
consideration of the probative opinions provided by the 
Veteran's father, the Board concludes that the competent 
evidence is, at the very least, in equipoise as to whether 
there is evidence of a vertebral fracture sustained during 
service.  Affording all reasonable doubt in favor of the 
Veteran, the Board finds that the competent evidence 
demonstrates that his service-connected disability should be 
rated according to the criteria provided in Diagnostic Code 
5285.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Seeing as there is no competent evidence of abnormal mobility 
requiring a neck brace (jury mast) or residuals involving the 
spinal cord, the Board should rate his residuals in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  As discussed above, the Veteran is already in receipt 
of a 40 percent rating for severe limitation of motion of the 
lumbar spine.  And the Board is of the opinion that the loose 
posterior element of the L5 vertebra discovered during a July 
2000 surgery constitutes a "demonstrable deformity of 
vertebral body."  Thus, the Veteran is entitled to a 50 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 
and 5292 (2003).  Since this rating satisfies the entire 
benefit sought on appeal, the Board need not consider whether 
the competent evidence demonstrates entitlement to a higher 
rating.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  

II. TDIU

The Veteran is service-connected for a number of 
disabilities, including degenerative joint disease of the 
lumbosacral spine with associated radiculopathy of the 
bilateral lower extremities, residuals of a left wrist 
partial fusion, a right iliac crest scar, and a right knee 
disability.  However, he asserts that he is unemployable 
solely due to his lumbosacral spine disability.  See, e.g., 
VA Form 21-8940 received October 30, 2003.  Generally, a 
claim for TDIU will consider the occupational impairment of 
all of a veteran's service-connected disabilities.  See 
38 C.F.R. § 4.16 (2008).  However, as discussed in the above 
Introduction, the RO has not yet adjudicated the issue of 
entitlement to TDIU.  Therefore, the Board is limited to 
considering only whether the Veteran's service-connected 
degenerative joint disease of the lumbosacral spine entitles 
him to TDIU.  See VAOGCPREC 6-96.  See also 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2008).  

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to a veteran's level of education, special training and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching a 
determination regarding TDIU, the central inquiry is 
"whether a veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability for the purpose 
of meeting the schedular requirement of one 60 percent 
disability.  Id.

Historically, the Veteran is in receipt of a 50 percent 
disability rating for degenerative joint disease of the 
lumbosacral spine (as granted by the Board above) as well as 
separate 10 percent ratings for radiculopathy of the 
bilateral lower extremities associated with his degenerative 
joint disease.  The combined rating of these disabilities 
resulting from a common etiology is 60 percent.  38 C.F.R. 
§§ 4.25, 4.26 (2008).  The Veteran therefore meets the 
schedular percentage requirements for entitlement to TDIU.  
38 C.F.R. § 4.16(a).  

The record reflects that the Veteran completed high school.  
He also completed two years of college and has received 
Vocational Rehabilitation in computer-aided drafting.  See VA 
Form 21-8940 received October 30, 2003.  He indicated on his 
claim for benefits that he has been largely self-employed in 
various odd jobs throughout the years; however, he testified 
in October 2007 that his background and previous work 
experience is in carpentry.  See Hearing Transcript, p. 11.  
He also testified that he has been unemployed since 2003.  

The Veteran's treatment records and examination reports show 
that he complains of severe low back pain associated with his 
service-connected disability as well as pain radiating into 
his bilateral lower extremities.  Additionally, he 
experiences numbness and weakness in his lower extremities; a 
March 2007 VA examination revealed decreased motor and 
sensory functions in the lower extremities.  The Veteran's 
pain and numbness increase with prolonged standing and 
sitting.  In October 2007, he testified that although he does 
not have problems with his balance he uses a cane to brace 
himself for incidents of pain shooting up his back when he 
sneezes, hits uneven ground, etc.  The Veteran indicated that 
without it his legs will buckle, causing him to fall.  See 
Hearing Transcript, p. 10.  

The Veteran's disability has been characterized as resulting 
in significantly decreased range of motion with peripheral 
neuropathy.  See VA Examination Reports dated in March 2007 
and July 2007.  Nevertheless, the July 2007 VA examiner 
concluded that the Veteran is able to complete light work.  
The testimony of the Veteran's father appears to comport with 
this assessment.  Although he testified that it is his 
opinion that the Veteran is no longer a candidate for 
employment, he explained that the Veteran has an educational 
and occupational background in physical employment such as 
carpentry and construction and that the state of his current 
disability prevents him from doing any heavy lifting.  See 
Hearing Transcript, p. 12.  The Veteran's father also 
testified that he has spent the last fifteen years 
financially supporting his son's family to a significant 
degree because of the Veteran's inability to earn a suitable 
wage.  Id.  

The Board acknowledges that the Veteran appears to have some 
training, namely, computer-aided drafting, which might allow 
for sedentary work.  However, there is no indication of 
record that he has been able to obtain employment in a 
sedentary field.  The Veteran indicated at a November 2008 VA 
examination that he recently obtained his crane operator's 
license; however, it does not appear that he has been 
successful in obtaining any employment even with this 
additional training.  

In light of the Veteran's extensive background in 
construction and carpentry, and with consideration of his 
inability to maintain a sustainable wage for his family 
without financial support from his father, the Board finds 
that the competent evidence is, at the very least, in 
equipoise as to whether his service-connected degenerative 
joint disease of the lumbosacral spine renders him unable to 
obtain and maintain substantially gainful employment.  In 
this regard, the Veteran's education and occupational 
background demonstrate that he is best suited for employment 
in fields which require at least some manual labor.  However, 
as noted by the July 2007 VA examiner and the Veteran's 
father, his lumbosacral disability prevents him from 
performing anything above light work, i.e., lifting more than 
ten pounds.  Furthermore, as described above, the Veteran 
uses a cane to ambulate.  Under these circumstances, it is 
unlikely that the Veteran would be able to perform tasks 
traditionally associated with carpentry and construction.  

In sum, the Board is satisfied that the competent evidence of 
record demonstrates that the Veteran's service-connected 
lumbosacral spine disability renders him unemployable.  
Specifically, such disability limits his ability to perform 
anything other than sedentary or light work.  However, as 
discussed above, the Veteran's ability to obtain such 
employment is limited by his education and occupational 
background in construction and carpentry.  As such, the Board 
concludes that entitlement to TDIU has been established and 
his appeal is granted.  38 C.F.R. § 4.16.  


ORDER

A 50 percent rating, and no higher, is granted for the period 
of the appeal prior to July 18, 2000, and as of February 1, 
2001, for degenerative joint disease of the lumbosacral 
spine, status post-fusion L4-S1.  

Entitlement to TDIU is granted.


REMAND

As noted above, the Veteran was awarded service connection 
for radiculopathy of the bilateral lower extremities 
associated with degenerative joint disease of the lumbosacral 
spine, and assigned separate 10 percent ratings, effective 
November 5, 2008.  See RO Rating Decision dated December 12, 
2008.  In February 2009, a written statement was received 
from the Veteran in which he states, "I can accept a 10 
percent rating on my right leg at this point, however, the 
classification of my left leg as mild is unacceptable because 
it is so much worse than my right...I believe an evaluation 
of 20 percent should be granted."  

The Board is of the opinion that the above statement can be 
construed as expressing disagreement and a desire for 
appellate review regarding the initial rating assigned to his 
radiculopathy of the left lower extremity.  Therefore, the 
Board finds that the Veteran has filed a timely notice of 
disagreement as to this issue.  38 C.F.R. § 20.201 (2008).  
The United States Court of Appeals for Veterans Claims 
(Court) has now made it clear that the proper course of 
action when a timely notice of disagreement has been filed is 
to remand the matter to the RO.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to this 
issue.  38 C.F.R. § 19.26 (2008).  The Veteran will then have 
the opportunity to file a timely substantive appeal if he 
wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the 
issue of entitlement to an initial rating 
in excess of 10 percent for radiculopathy 
of the left lower extremity associated 
with degenerative joint disease of the 
lumbosacral spine.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of any issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


